DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand (US 2018/0331368), and further in view of Dadheech (US 2009/0214927).
As to claim 1, Kongkanand discloses a fuel cell catalyst (figure 2 #20 and #22, [0022]) comprising: a support (figure 2 #22, [0022]) comprising a titanium oxynitride ([0023], the support catalyst material 22 may include, for example, carbon black… the carbon black may also be modified by or combined with… metal oxynitride… titanium); an active material supported on the support (figure 2 #20, catalyst, [0022]). Kong is silent to wherein the titanium oxynitride is represented by the following formula 1 [formula 1] TiO1-yNy wherein 0.05 < y< 0.9. Dadheech discloses a fuel cell ([0018]) wherein titanium oxynitride is used within the fuel cell and is represented by the following formula 1 [formula 1] TiO1-yNy wherein 0.05 < y< 0.9 ([0023]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the formula from Dadheech within Kongkanand as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results i.e. titanium oxynitride (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 2, modified Kongkanand is silent to wherein the titanium oxynitride of formula 1 is comprised in an amount of 2.4 to 20 weight percent based on the total weight of the support. However, Kongkanand discloses wherein the support comprises carbon black and titanium oxynitride ([0023], Kongkanand). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the amount of titanium oxynitride within the prior art conditions or through routine experimentation (see MPEP 2144.05 II A). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05 II A). 
As to claim 3, modified Kongkanand discloses comprising 100 parts be weight of the support and 10-60 parts by weight of the active material ([0022], Kongkanand). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 4, modified Kongkanand discloses wherein, the active material has an average size of 2 to 10 nanometers ([0022], Kongkanand). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 5, modified Kongkanand discloses wherein, the support has a BET specific surface area of 20 to 50 meters squared per gram ([0023], Kongkanand). While modified Kongkanand does not specifically state wherein the support has an electrical conductivity of 20 prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claims 7 and 8, modified Kongkanand is silent to wherein, the support is prepared by a method comprising steps of: preparing an intermediate by heat-treating titanium dioxide (TiO2) to a temperature of 400 to 900 degrees Celsius while introducing a nitrogen-containing gas thereto; and cooling the intermediate (claim 7) wherein the heat treating is preformed by heating to a temperature of 400 to 900 degrees Celsius at a heating rate of 1 to 15 degrees Celsius per second (claim 8). However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). Thus, as modified Kongkanand discloses chemical compound for the support i.e. titanium oxynitride (see claim 1 above) the instant claimed limitation is meet. 
As to claim 9, modified Kongkanand discloses wherein, the active material may include one or more precious metals selected from among platinum (Pt), palladium (Pd), iridium (Ir) 
As to claim 10, modified Kongkanand discloses wherein, the active material further comprises one or more transition metals selected from among copper (Cu), cobalt (Co), nickel (Ni) and iron (Fe) ([0022], Kongkanand).  
As to claim 11, modified Kongkanand discloses a fuel cell electrode comprising the fuel cell catalyst of claim 1 (figure 1 #3 and #4, [0006], [0017] and [0022]; Kongkanand). 
As to claim 12, modified Kongkanand discloses a membrane electrode assembly (figure 1 #12, [0017]; Kongkanand) comprising: a cathode (figure 1 #2, [0017]; Kongkanand); an anode (figure 1 #3, [0017]; Kongkanand); and an electrolyte membrane (figure 1 #1, [0017]; Kongkanand) interposed between the cathode and the anode (figure 1, [0017]; Kongkanand), wherein one or more of the cathode and the anode comprise the fuel catalyst of claim 1 (figure 1 #2 and #3, [0006], [0017], [0022]; Kongkanand).  
As to claim 13, modified Kongkanand discloses a fuel cell comprising the fuel cell catalyst of claim 1 (figure 1 #14, [0017], [0006], [0022], Kongkanand).  
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2003/0102099), and further in view of Dadheech (US 2009/0214927).
As to claim 1, Yadav discloses a catalyst (figure 1) for an electrochemical products ([0120], abstract) comprising: a support (figure 1 #102, [0022]) comprising a titanium oxynitride ([0053] and [0056]); an active material supported on the support (figure 1 #200, [0022], [0055]). Kong is silent to wherein the titanium oxynitride is represented by the following formula 1 [formula 1] TiO1-yNy wherein 0.05 < y< 0.9. Dadheech discloses a fuel cell ([0018], an 1-yNy wherein 0.05 < y< 0.9 ([0023]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the formula from Dadheech and a fuel cell from Dadheech within Yadav as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results i.e. titanium oxynitride and a fuel cell as an electrochemical product (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 3, modified Yadav discloses comprising 100 parts be weight of the support and 10-60 parts by weight of the active material ([0035], Yadav, using the volume to density to weight). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 4, modified Yadav discloses wherein, the active material has an average size of 2 to 10 nanometers (table 2, Yadav). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
As to claim 5, modified Yadav discloses wherein, the support has a BET specific surface area of 20 to 50 meters squared per gram (table 1, Yadav). While modified Yadav does not specifically state wherein the support has an electrical conductivity of 20 to 40 S/sm. However, modified Yadav discloses chemical compound for the support i.e. titanium oxynitride (see claim 1 above) and the same compound would have the same properties. Where the claimed and prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 7 and 8, modified Yadav discloses wherein, the support is prepared by a method comprising steps of: preparing an intermediate by heat-treating titanium dioxide (TiO2) to a temperature of 400 to 900 degrees Celsius while introducing a nitrogen-containing gas thereto; and cooling the intermediate (claim 7) wherein the heat treating is preformed by heating to a temperature of 400 to 900 degrees Celsius at a heating rate of 1 to 15 degrees Celsius per second (claim 8). However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). Thus, as modified Yadav discloses chemical compound for the support i.e. titanium oxynitride (see claim 1 above) the instant claimed limitation is meet. 
As to claim 9, modified Yadav discloses wherein, the active material may include one or more precious metals selected from among platinum (Pt), palladium (Pd), iridium (Ir) and ruthenium (Ru) ([0055], Yadav). (NOTE: the term “may” does not require the material to be present the examiner recommends the term “comprises”). 
As to claim 10, modified Yadav discloses wherein, the active material further comprises one or more transition metals selected from among copper (Cu), cobalt (Co), nickel (Ni) and iron (Fe) ([0055], Yadav). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kongkanand as applied to claim 1 above, and further in view of Asano (US 2004/0121211) or Park (US 2013/0216934). 
As to claim 6, modified Kongkanand discloses wherein, the support has pores. However, modified Kongkanand is silent to wherein, the support has an average pore size of 50 to 80 nanometers. Asano discloses a fuel cell ([0009]) with a catalyst support ([0052] and [0054]), wherein the support has an average pore size of 50 to 80 nanometers ([0052] and [0054]). Park discloses a fuel cell ([0010]) with a catalyst support ([0070]), wherein the support has an average pore size of 50 to 80 nanometers ([0070]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the average pore size from Asano or Park within modified Kongkanand as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results i.e. average pore size of a catalyst support (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Yadav as applied to claim 1 above, and further in view of Asano (US 2004/0121211) or Park (US 2013/0216934).
As to claim 6, modified Yadav discloses wherein, the support has pores. However, modified Yadav is silent to wherein, the support has an average pore size of 50 to 80 nanometers. Asano discloses a fuel cell ([0009]) with a catalyst support ([0052] and [0054]), wherein the support has an average pore size of 50 to 80 nanometers ([0052] and [0054]). Park discloses a fuel cell ([0010]) with a catalyst support ([0070]), wherein the support has an average pore size of 50 to 80 nanometers ([0070]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the average pore size from Asano or Park within modified Yadav as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results i.e. average pore size of a catalyst support (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The oxygen reduction reaction on Pt/TiOxNy-based electro catalyst for PEM fuel cell applications by Wang as cited within the IDS.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724